Name: Commission Regulation (EC) No 262/2003 of 12 February 2003 laying down special measures concerning the application of Regulation (EC) No 2179/2002 in the pigmeat sector
 Type: Regulation
 Subject Matter: animal product;  distributive trades;  trade;  international trade;  cooperation policy;  agricultural structures and production
 Date Published: nan

 Avis juridique important|32003R0262Commission Regulation (EC) No 262/2003 of 12 February 2003 laying down special measures concerning the application of Regulation (EC) No 2179/2002 in the pigmeat sector Official Journal L 037 , 13/02/2003 P. 0015 - 0015Commission Regulation (EC) No 262/2003of 12 February 2003laying down special measures concerning the application of Regulation (EC) No 2179/2002 in the pigmeat sectorTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Commission Regulation (EEC) No 3444/90 of 27 November 1990 laying down detailed rules for granting private storage aid for pigmeat(1), as last amended by Regulation (EC) No 3533/93(2), and in particular Article 11(b) thereof,Whereas:An examination of the situation has indicated a risk that there will be an excessively large number of applications for the private storage aid scheme introduced by Commission Regulation (EC) No 2179/2002(3). Therefore, it is necessary to suspend application of the Regulation and reject the applications in question,HAS ADOPTED THIS REGULATION:Article 11. Application of Regulation (EC) No 2179/2002 is hereby suspended for the period 13 to 19 February 2003.2. Applications submitted from 7 to 12 February 2003 for which acceptance decisions would have had to be taken during that period, are hereby rejected.Article 2This Regulation shall enter into force on 13 February 2003.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 12 February 2003.For the CommissionJ. M. Silva RodrÃ ­guezAgriculture Director-General(1) OJ L 333, 30.11.1990, p. 22.(2) OJ L 321, 23.12.1993, p. 9.(3) OJ L 331, 7.12.2002, p. 11.